                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION


ELIZABETH BROYHILL,                                    CIVIL ACTION NO. 5:18-cv-00020-GCM

                      Plaintiff,

       v.

NAVIENT CORPORATION and NAVIENT
SOLUTIONS, LLC

                     Defendant.



            ORDER CONFIRMING ARBITRATION AWARD AND REQUEST
                 FOR ENTRY OF DISMISSAL WITH PREJUDICE

       THIS MATTER, having been brought before the Court by Navient Corporation and

Navient Solutions, LLC (“Defendants”), and the Court having considered the Notice of

Arbitration Award and Request for Entry of Dismissal with Prejudice, and for good cause shown,

finds as follows:

       This Matter was referred to arbitration on March 16, 2018;

       Arbitration was held on October 8, 2018 in Wilkesboro, North Carolina. James F. Petelle,

Esq., was designated as the parties’ arbitrator by the American Arbitration Association.

       On October 19, 2018, Mr. Petelle issued the Award of Arbitrator (the “Award”), which

found Defendants to be the prevailing parties and denied Plaintiff’s claim in its entirety.

       THEREFORE, IT IS ON THIS 1st DAY OF APRIL, 2019, HEREBY ORDERED AND

ADJUDGED that Defendants’ Request for Entry of Dismissal with Prejudice is hereby

GRANTED.                                      Signed: April 1, 2019
